F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            JUL 9 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    ROWANA K. RIGGS,

                Plaintiff - Appellant,

    v.                                                  No. 01-3387
                                                 (D.C. No. 00-CV-2432-GTV)
    CUNA MUTUAL INSURANCE                                (D. Kansas)
    SOCIETY,

                Defendant - Appellee.


                             ORDER AND JUDGMENT           *




Before HENRY and HOLLOWAY , Circuit Judges, and               BRORBY , Senior
Circuit Judge.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Rowana K. Riggs appeals from an order of the district court

granting defendant’s motion to dismiss this action brought pursuant to Title VII

and the Americans with Disabilities Act (ADA).         See Riggs v. Cuna Mut. Ins.

Soc’y , 171 F. Supp. 2d 1210 (D. Kan. 2001). We affirm.

       In 1998, Ms. Riggs purchased a disability insurance policy     on two car loans

from defendant. She later made a claim on the basis that she was disabled due to

carpal tunnel syndrome. Defendant denied the claim because her carpal tunnel

syndrome was a pre-existing condition. Ms. Riggs then commenced this action in

which she claimed defendant had violated Title VII and the ADA by not paying

her benefits.

       The district court granted defendant’s motion to dismiss for failure to state

a claim under Fed. R. Civ. P. 12(b)(6). Ms. Riggs appeals, claiming that the court

erred in its ruling.

       “We review a dismissal under Rule 12(b)(6) de novo. Our function on a

Rule 12(b)(6) motion is not to weigh potential evidence that the parties might

present at trial, but to assess whether the plaintiff’s complaint alone is legally

sufficient to state a claim for which relief may be granted.”    Jacobsen v. Deseret

Book Co. , 287 F.3d 936, 941 (10th Cir. 2002) (citations and quotations omitted).

Because she is pro se, we construe Ms. Riggs’s pleadings liberally.      See Perkins

v. Kan. Dep’t of Corr. , 165 F.3d 803, 806 (10th Cir. 1999).


                                             -2-
         Title VII addresses only employment relationships.       See 42 U.S.C. subchp.

VI and § 2000e-2. Ms. Riggs did not allege, nor could she have alleged, that

defendant was her employer. The district court ruled correctly in dismissing this

claim.

         The ADA protects several relationships. Under Title I, an employment

relationship must exist.    See 42 U.S.C. § 12112(a). The district court properly

dismissed any claim under this title. Under Title II, public entities are prohibited

from discriminating against qualified individuals with a disability.       See id.

§ 12132. As defendant is not a public entity,       see id. § 12131(1), the district court

properly dismissed this claim.

         Title III of the ADA regulates places of public accommodation, including

insurance companies.       See id. § 12182. Ms. Riggs does not appear to allege that

defendant should have covered her pre-existing condition.         See Riggs ,

171 F. Supp. 2d at 1212. If, however, she is so alleging, a clause excluding

coverage of pre-existing medical conditions is not prohibited by the ADA.            See,

e.g. , Chabner v. United of Omaha Life Ins. Co.      , 225 F.3d 1042, 1047 (9th Cir.

2000) (Title III does not address terms of policies insurance companies sell);

McNeil v. Time Ins. Co. , 205 F.3d 179, 186-87 (5th Cir. 2000) (Title III prohibits

denying disabled the full and equal enjoyment of business’s goods and services,

not content and type of goods or services),     cert. denied , 531 U.S. 1191 (2001);


                                              -3-
Doe v. Mut. of Omaha Ins. Co. , 179 F.3d 557, 558-64 (7th Cir. 1999) (noting that

plaintiffs acknowledged insurance company’s right to exclude coverage for

applicant’s pre-existing medical conditions and holding that ADA does not

regulate content of products or services sold in places of public accommodation).

Further, Ms. Riggs requested only money damages which are not permitted under

this title. See 42 U.S.C. §§ 12188(a); 2000a-3(a);   Newman v. Piggie Park

Enters., Inc. , 390 U.S. 400, 401-02 (1968). The district court properly dismissed

this claim also.

       The judgment of the United States District Court for the District of Kansas

is AFFIRMED for substantially the reasons set forth in its order of October 10,

2001. Plaintiff’s motion to file a supplemental brief is GRANTED.     The mandate

shall issue forthwith.



                                                     Entered for the Court



                                                     Wade Brorby
                                                     Senior Circuit Judge




                                         -4-